DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 202 was filed prior to the mailing date of this office correspondence.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Invention II, claims 21-23 in the reply filed on 31 October 2022 is acknowledged.  The traversal is on the ground(s) that the applicant canceled claims 1-20 and hence the restriction requirement is moot.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 line 11: “a flex attachment into the groove, the flex attachment” should read -- a flex cable attachment into the groove, the flex cable attachment --
Appropriate correction is required.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Togasaki (US 20140103782) in view of Nakatani (US 20030007038).
Regarding claim 21, Togasaki teaches, 
[AltContent: textbox (first comb structure fin)][AltContent: textbox (first conductive layer)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (second comb structure fin)][AltContent: textbox (kerf)][AltContent: arrow][AltContent: textbox (second conductive layer)][AltContent: arrow][AltContent: arrow][AltContent: textbox (backing layer)][AltContent: arrow][AltContent: textbox (matching layer)][AltContent: textbox (piezoelectric layer)][AltContent: arrow]
    PNG
    media_image1.png
    205
    572
    media_image1.png
    Greyscale


Modified Fig. 8D, Togasaki.
A method, comprising: 
laminating a first comb structure (ultrasonic transducer element 33, Fig. 8D, para. [0061]) and a second comb structure (printed wiring board 3, para. [0029], Fig. 8D, see Fig. 4C) into an acoustic stack (ultrasonic transducer 30, Fig. 8D), the first comb structure having fins (see Fig. 8D above) including a piezoelectric layer (piezoelectric element 11) intermediate a matching layer (matching layer 10) and a backing layer (backing layer 34), the second comb structure having fins and kerfs (see modified Fig. 8D above); 
plating a first conductive layer (second electrode 9, a method of forming the metals, for example, sputtering, electro-plating or the like can be utilized, para. [0038]) over a top surface of the acoustic stack; 
plating a second conductive layer (first electrode 8, para. [0038]) over a bottom surface of the acoustic stack; 
cutting a groove (groove formed in first dicing step, para. [0042]);
dicing (the oscillation body 35 is diced by using a blade 21, para. [0074]) the cut acoustic stack into an ultrasound transducer 
Togasaki does not teach cutting a groove through the second conductive layer or a back face including a signal pad and a ground pad formed by the second conductive layer separated by the groove or inserting a distal end of a flex attachment into the groove. However, Nakatani teaches a method of producing a multilayer piezoelectric device including a driving-side and a connection-side external electrode disposed at one side surface of the piezoelectric layered body having a slit extending from the top surface to the bottom surface and attaching a flexible printed circuit to draw the signal in which, 
cutting a groove (producing the piezoelectric actuator 2 from the multilayer piezoelectric device 1, the plurality of slits 47 are formed along the lamination direction X, Figs. 3A and 3B, para. [0083]) through the second conductive layer;
having a back face including a signal pad and a ground pad formed by the second conductive layer and separated by the groove; and 
inserting a distal end of a flex attachment into the groove (a flexible printed circuit drawn out from a driving signal source, which is installed externally of the piezoelectric actuator 2, para. [0059]), the flex attachment having a proximal end configured to electrically couple to a processor.
Nakatani teaches para. [0083] while producing the piezoelectric actuator 2 from the multilayer piezoelectric device 1, the plurality of slits 47 are formed along the lamination direction X from the top surface to the bottom surface of the driving section 34 of the piezoelectric layered body 37 and  when portions between the driving section 34 and the connecting section 36 are divided, portions between the connecting internal electrodes 35 and the first and second driving internal electrodes 32 and 33 are divided, accordingly, the electrodes 32, 33, and 35 become separate electrodes in which, one of ordinary skill in the art would have thought that, using the slit 47 and to cut grooves on the second conducting layer to form a signal pad and a ground pad that enables integrally forming signal and ground electrodes  on a transducer element. Therefore, in view of the teachings of Nakatani, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of making ultrasonic transducer taught by Togasaki and to replace the dicing method with a method of forming grooves through the second conductor layer so that the dicing forms a signal pad and a ground pad separated by a groove so that the transducer can be electrically coupled to a processor using a flexible cable or a flexible printed circuit board while manufacturing a laminated acoustic transducer. 

Claim(s) 22 is rejected under 35 U.S.C. 103 as being unpatentable over Togasaki in view of Nakatani as applied to claim 21 above, and further in view of Saito (US 20100066207).
Regarding claim 22, modified Togasaki does not teach a comb structure having conductive vias on a non-conductive substrate. However, Saito teaches an ultrasonic probe in which, 
further comprising manufacturing the second comb structure by forming conductive vias in a non-conductive substrate (holes are formed in the silicon monocrystal by laser irradiation, the holes are filled with a conductive adhesive, para. [0110]).
Therefore, in view of the teachings of Saito, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of making ultrasonic transducer taught by Togasaki and to replace the printed wiring board 3 having through holes that are filled with conductive adhesive so that it enables electrical connection with a flexible cable. 

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Claim 23 would be allowable for disclosing a method of laminating a first comb structure and a second comb structure in which, manufacturing the second comb structure by forming a non-conductive trench in a conductive substrate. 
Though prior art of record Togasaki teaches forming a comb structure on a conductor stacked printed wiring board 3, Togasaki does not teach manufacturing a comb structure by forming non-conductive trench in a conductive substrate.  Prior art of record Nakatani fails to teach a conductive substrate or forming a non-conductive trench in a conductive substrate. 

Though prior art of record Saito teaches a two-layer acoustic matching layer in Fig. 8, a coupled structure in which the conductive members 20 and the plurality of insulating members or semiconductive members 21 are alternately disposed in the X direction, Saito fails to teach forming a comb structure on a conductive substrate. Therefore, claim 23 would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Horii (US 20160192081) teaches an audio apparatus having a laminated stacked piezoelectric element formed by alternately laminating dielectrics made of ceramics such as PZT and internal electrodes with a comb-shaped cross-section. 

Prior art of record Florian (US 20040051423) teaches a piezoelectric stacked structure including comb electrode layers. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729